Exhibit 10.1


GIBRALTAR INDUSTRIES, INC.
2015 EQUITY INCENTIVE PLAN
  
Award of Performance Units


THIS AWARD is made to ________________________ (the “Recipient”) as of
______________________
Recitals:
Effective as of May 7, 2015, Gibraltar Industries, Inc. (the “Company”) adopted
an equity based incentive plan known as the Gibraltar Industries, Inc. 2015
Equity Incentive Plan (the “Plan”).
An Award to the Recipient of (_______________) Performance Units (the “Targeted
Performance Unit Award”) has been approved as provided for by the Plan. These
Performance Units will be converted into Shares of Common Stock which will be
issued to the Recipient provided that the Company achieves certain Performance
Goals established by the Committee. The actual number of Performance Units that
the Recipient shall be entitled to receive payment for shall be increased or
decreased, depending on the degree to which the Company achieves a level of
performance which exceeds or is less than Performance Goals established by the
Committee; provided that the number of additional Performance Units which may be
credited to the Recipient shall not exceed the number of Performance Units
contained in the Targeted Performance Unit Award with the result that maximum
number of Performance Units which the Recipient may receive payment for as a
result of this Award is two (2) times the number of Performance Units contained
in the Targeted Performance Unit Award.
The Plan provides that the terms and conditions of each Award are to be
specified in a written instrument.
The Award of Performance Units to the Recipient on the terms and conditions
contained in this instrument has been approved according to the terms of the
Plan.
Grant of Award:
NOW, THEREFORE, the Company hereby grants an Award of Performance Units to the
Recipient on the following terms and conditions:
1. Award of Performance Units. Subject to the terms and conditions of this Award
instrument (“Instrument”), the Recipient is hereby granted an Award of
Performance Units equal in number to the number of Performance Units contained
in the Targeted Performance Unit Award. The number of Performance Units which
the Recipient shall be entitled to be paid for shall be increased or decreased
based on the degree to which the Company has achieved or failed to achieve the
Performance Goals established by the Committee. Provided that the Recipient
satisfies the terms and conditions set forth in this Instrument, the Performance
Units awarded to the Recipient will be converted into Shares of Common Stock and
issued to the Recipient as provided for in this Instrument. Any reference in
this Instrument to Performance Units shall be deemed to refer only to the
Performance Units granted pursuant to the Award reflected in this Instrument
together with any Dividend Equivalent Units attributable to such Performance
Units and any additional Performance Units credited to the Recipient with
respect to the Performance Units referred to above pursuant to the anti-dilution
provisions of the Plan.
2. Restriction on Transfer. The Performance Units issued pursuant to this Award
shall be subject to the Restrictions on transfer set forth in Section 8.01 of
the Plan.
3. Performance Period and Performance Goals. The Performance Period for the
Performance Units contained in this Award shall be the period beginning
_____________ and ending _________________. The Performance Goal which shall be
in effect for the Performance Period shall be the achievement by the





--------------------------------------------------------------------------------

Exhibit 10.1


Company of a return on invested capital (“ROIC”) for the Performance Period
(hereinafter the “Company ROIC”), which Company ROIC is equal to the Targeted
ROIC the Performance. The Targeted ROIC has been established by the Committee as
_______ %. The Company ROIC shall be equal to a fraction, the numerator of which
is equal to the sum of Net Income and Net Interest Expense; and the denominator
of which is an amount equal to the sum of the Monthly Average Debt and Monthly
Average Equity less Monthly Average Cash. At the discretion of the Committee,
the calculation of Company ROIC will be adjusted to remove the impact of net
restructuring charges, net other non-routine charges and discontinued operations
on the calculation of the Company RIOC. Net Income is as reported in the
Company’s consolidated financial statements, Net Interest Expense is interest
expense as reported in the Company’s consolidated financial statements, net of
the tax benefit of interest expense. Monthly Average Debt, Monthly Average
Equity and Monthly Average Cash are based on the average of the balances of
Debt, Equity and Cash, respectively, on the Company’s consolidated financial
statements as of the end of each calendar month during the ______________
(___) month period beginning _____________ and _______________.
4. Payments to Employed Recipients. Except as otherwise provided in Section 9
below, if, prior to _______________ (hereinafter the “Vesting Date”), there has
not been a Change in Control and the Recipient is still in the employ of the
Company on the Vesting Date, the Company shall, no earlier than _____________
and no later than ___________ (such period being hereinafter the “Intended
Payment Period”), issue to the Recipient, Shares of Common Stock, equal in
number to the number of the Performance Units (and related Dividend Equivalent
Units) which are deemed to have been earned by the Recipient for the Performance
Period (as determined pursuant to Section 7 hereof).
5. Payment Upon Certain Terminations of Employment. Notwithstanding any
provisions of Section 6.10 of the Plan to the contrary and subject, in all
cases, to the provisions of the Omnibus Code Section 409A Compliance Policy
adopted by the Company effective January 1, 2009 and Section 9 below:
(a) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient terminates his employment with the Company after the end
of the Performance Period and after the Recipient has attained at least age
sixty (60) and completed at least five (5) years of service with the Company (as
determined under the rules governing years of service provided for by the
Company’s 401(k) plan) (any such Recipient who has attained at least age sixty
(60) and completed at least five (5) years of service being hereinafter a
“Retirement Eligible Recipient”); then (ii) during the period beginning on the
first day following the end of the six (6) month period following the date on
which the Recipient’s employment with the Company is terminated and ending at
the end of the thirty (30) day period following such date, the Company shall
issue to the Retirement Eligible Recipient, Shares of Common Stock, equal in
number to the number of the Performance Units (and related Dividend Equivalent
Units) which are deemed to have been earned by the Retirement Eligible Recipient
for the Performance Period (as determined pursuant to Section 7 hereof);
(b) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated prior
to the end of the Performance Period due to the Recipient’s Disability; then
(iii) during the period beginning on the first day following the end of the six
(6) month period following the date on which the Recipient’s employment with the
Company is terminated and ending at the end of the thirty (30) day period
following such date, or, if later, on February 1 following the end of the
Performance Period or as soon as practicable thereafter, the Company shall issue
to the Recipient, Shares of Common Stock, equal in number to the number of
Performance Units contained in the Targeted Performance Unit Award;
(c) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated prior
to the end of the Performance Period due to the Recipient’s death; then (iii) as
soon as practicable following the date of the Recipient’s death, but in no





--------------------------------------------------------------------------------

Exhibit 10.1


event later than December 31 of the calendar year following the calendar year in
which the Recipient’s death occurs, the Company shall issue to the Recipient’s
Beneficiary, Shares of Common Stock, equal in number to the number of
Performance Units contained in the Targeted Performance Unit Award;
(d) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated prior
to the end of the Performance Period by the Company “without cause” (as “cause”
is defined in Section 6(c) below) (whether or not the Recipient is a Retirement
Eligible Recipient): then (iii) during the period beginning on the first day
following the end of the six (6) month period following the date on which the
Recipient’s employment with the Company is terminated and ending at the end of
the thirty (30) day period following such date, or, if later, on February 1
following the end of the Performance Period or as soon as practicable
thereafter, the Company shall issue to the Recipient, Shares of Common Stock,
equal in number to  the number of Performance Units (and related Dividend
Equivalent Units) which are deemed to have been earned by the Recipient (as
determined pursuant to Section 7
(e) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated after
the end of the Performance Period, either due to the Recipient’s Disability or
by the Company “without cause” (as “cause” is defined in Section 6(c) below)
(whether or not the Recipient is a Retirement Eligible Recipient); then (iii)
during the period beginning on the first day following the end of the six (6)
month period following the date on which the Recipient’s employment with the
Company is terminated and ending at the end of the thirty (30) day period
following such date, the Company shall issue to the Recipient, Shares of Common
Stock, equal in number to  the number of Performance Units (and related Dividend
Equivalent Units) which are deemed to have been earned by the Recipient (as
determined pursuant to Section 7);
(f) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated after
the end of the Performance Period due to the Recipient’s death (whether or not
the Recipient is a Retirement Eligible Recipient); then (iii) as soon as
practicable following the date of the Recipient’s death, but in no event later
than December 31 of the calendar year following the calendar year in which the
Recipient’s death occurs, the Company shall issue to the Recipient’s
beneficiary, Shares of Common Stock, equal in number to  the number of
Performance Units (and related Dividend Equivalent Units) which are deemed to
have been earned by the Recipient (as determined pursuant to Section 7); and
(g) if: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated by the
Company “for cause” (as “cause” is defined in Section 6(c) below) after the end
of the Performance Period; and (iii) at the time the Recipient’s employment is
terminated, the Recipient is a Retirement Eligible Recipient; then (iv) during
the period beginning on the first day following the end of the six (6) month
period following the date on which the Recipient’s employment with the Company
is terminated and ending at the end of the thirty (30) day period following such
date, the Company shall issue to the Retirement Eligible Recipient, Shares of
Common Stock, equal in number to  the number of Performance Units (and related
Dividend Equivalent Units) which are deemed to have been earned by the
Retirement Eligible Recipient (as determined pursuant to Section 7);.
6. Forfeiture of Performance Units Upon Certain Terminations of Employment. (a)
If: (i) prior to the Vesting Date, there has not been a Change in Control; and
(ii) the Recipient’s employment with the Company has been terminated prior to
the end of the Performance Period but after the Recipient has become a
Retirement Eligible Recipient; and (iii) the Recipient’s employment with the
Company has been terminated “for cause” (as “cause” is defined in Section 6(c)
below) or for any other reason other than the Recipient’s death or Disability or
a termination by the Company “without cause” (as “cause” is defined in
Section 6(c) below); then (iv) the Retirement Eligible Recipient shall forfeit
his right to payment for any





--------------------------------------------------------------------------------

Exhibit 10.1


Performance Units awarded pursuant to the terms of this Instrument and the
Company shall have no obligation to pay the Recipient any amount with respect to
such Performance Units.
(b) If: (i) prior to the Vesting Date, there has not been a Change in Control;
and (ii) the Recipient’s employment with the Company has been terminated prior
to the Vesting Date (whether before or after the expiration of the Performance
Period) for any reason other than the Recipient’s death, the Recipient’s
Disability or a termination of the Recipient by the Company without “cause” (as
“cause is defined in Section 6(c) below); and (iii) at the time that the
Recipient’s employment is terminated, the Recipient is not a Retirement Eligible
Recipient; then (iv) the Recipient shall forfeit his right to payment for any
Performance Units awarded pursuant to the terms of this Instrument and the
Company shall have no obligation to pay the Recipient any amount with respect to
such Performance Units.
(c) For purposes of this Agreement, the term “cause” when used in the context of
a termination “for cause” or a termination “without cause” shall mean that the
Recipient has, in the determination of the Committee, engaged in egregious acts
or omissions which have resulted in material injury to the Company and its
business.
7. Performance Units Deemed Earned. For purposes of determining the amount of
the payment to be made to the Recipient with respect to the Performance Units
awarded pursuant to this Instrument, the number of Performance Units deemed to
have been earned by the Recipient for the Performance Period shall be determined
by the Committee as soon as practicable following the end of the Performance
Period. To determine the number of Performance Units which shall be deemed to
have been earned by the Recipient, the Committee shall first determine the
Company’s ROIC for the Performance Period. The Committee shall compare the
Company ROIC for the Performance Period to the Targeted ROIC for the Performance
Period. If the Company ROIC for the Performance Period exceeds the Targeted ROIC
for the Performance Period, the number of Performance Units deemed to have been
earned by the Recipient with respect to such Performance Period shall be equal
to the number of Performance Units contained in the Targeted Performance Unit
Award, increased by a number of Performance Units (provided that the aggregate
number of Performance Units deemed to have been earned by the Recipient after
any such increase shall not in any event exceed two hundred percent (200%) of
the number of Performance Units contained in the Targeted Performance Unit
Award) equal to five percent (5.0%) of the total number of Performance Units in
the Targeted Performance Unit Award (or a pro-rata portion thereof) for each ten
(10) basis points (or a pro-rata portion thereof) by which the Company ROIC for
the Performance Period exceeds the Targeted ROIC for the Performance Period. If
the Company ROIC for the Performance Period is less than the Targeted ROIC for
the Performance Period and greater than the Company ROIC for the preceding
fiscal year (the Company ROIC for the fiscal year immediately preceding the
Performance period being hereinafter the “Prior Year ROIC”), the number of
Performance Units deemed to have been earned by the Recipient for the
Performance Period shall be equal to the number of Performance Units contained
in the Targeted Performance Unit Award, reduced by a number of Performance Units
equal to five percent (5.0%) of the total number of Performance Units in the
Targeted Performance Unit Award (or a pro-rata portion thereof) for each ten
(10) basis points (or a pro-rata portion thereof) by which the Targeted ROIC for
the Performance Period exceeds the Company ROIC for the Performance Period. If
the Company ROIC for the Performance Period is less than the Targeted ROIC for
the Performance Period and less than the Prior Year ROIC, the number of
Performance Units deemed to have been earned by the Recipient for the
Performance Period shall be equal to the number of Performance Units contained
in the Targeted Performance Unit Award, reduced by a number of Performance Units
equal to five percent (5.0%) of the total number of Performance Units in the
Targeted Performance Unit Award (or a pro-rata portion thereof) for each ten
(10) basis points (or a pro-rata portion thereof) by which the Targeted ROIC for
the Performance Period exceeds the Prior Year ROIC and further reduced by a
number of Performance Units equal to 10 percent (10.0%) of the total number of
Performance Units in the Targeted Performance Unit Award (or a pro-rata portion
thereof) for each ten (10) basis points (or a pro-rata portion thereof) by which





--------------------------------------------------------------------------------

Exhibit 10.1


the Prior Year ROIC exceeds the Company ROIC for the Performance Period. If the
Company ROIC for the Performance Period is equal to the Targeted ROIC for the
Performance Period, the number of Performance Units deemed to have been earned
by the Recipient shall be equal to the number of performance Units contained in
the Targeted Performance Unit Award. No fractional Performance Units will be
earned or issued, and, instead, the award of Performance Units will be rounded
up or down to the nearest whole share. Notwithstanding the foregoing, for
purposes of determining the amount to be paid to the Recipient, the number of
Performance Units which are deemed to be earned by the Recipient may, as
contemplated by Section 6.08 of the Plan, be reduced by the Committee, in its
discretion, to take into account such additional factors as may be determined by
the Committee.
8. Payment for Performance Units Upon a Change in Control. If a Change in
Control occurs after the end of the Performance Period, on the date the Change
in Control occurs the Recipient shall, subject to the provisions of Section 9
below, be issuedShares of Common Stock, equal in number to the number of
Performance Units, if any, deemed to have been earned by the Recipient pursuant
to Section 7 hereof with respect to the Performance Period. If a Change in
Control occurs prior to the end of the Performance Period, on the date the
Change in Control occurs the Recipient shall, subject to the provisions of
Section 9 below, be issuedShares of Common Stock, equal in number to the number
of Performance Units contained in the Targeted Performance Unit Award.
Notwithstanding the foregoing, if any Shares of Common Stock have been issued to
any Recipient under the terms of Section 4, Section 5 or Section 6 above and
following the date of any such issuance, a Change in Control occurs, the
Recipient shall not be entitled to any additional payment with respect to the
Performance Units awarded to the Recipient pursuant to the terms of this Award
as a result of the occurrence of the Change in Control.
9. Timing of Payment of Awards. All Shares of Common Stock required to be issued
to a Recipient in connection with the Performance Units reflected in this Award
shall be issued on the same date.
10. Applicability of the Plan. Except as otherwise provided by this Instrument,
the terms of the Plan shall apply to the Award described in this Instrument and
the rights of the Recipient with respect to such Award. This Instrument,
together with the Plan, contains all the terms and conditions of the Award
described herein and the rights of the Recipient with respect to such Award.
11. Notices. Any notices or other communications given in connection with this
Agreement shall be mailed, and shall be sent by registered or certified mail,
return receipt requested, to the indicated address as follows:
If to the Company:
Gibraltar Industries, Inc.
3556 Lake Shore Road
P.O. Box 2028
Buffalo, New York 14219
Attn: Corporate Secretary
If to the Recipient:
To the address of record
or to such changed address as to which either party has given notice to the
other party in accordance with this Section 11. All notices shall be deemed
given when so mailed, except that a notice of a change of address shall be
deemed given when received.
13. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meaning provided to such terms by the Plan.





--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first set forth above.
 
 
 
GIBRALTAR INDUSTRIES, INC.
 
 
By:
 
___________________________






